December 19, 2008 United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re:Review Letter Received Dated November 4, 2008 Dear Mrrs. William Kearns, John Dana Brown and John Reynolds: The following by item is Javo Beverage Company, Inc.’s (“Javo”) responses to the comment letter reference above.We have repeated the comment for ease of review. Facing Page Internal Control over Financial Reporting Comment 1. We note your response to comment three of our letter dated August 14, 2009, and we reissue in part.In particular: · In your letter dated June 26, 2008, you stated in your response to comment 13 that the material weakness in internal control over financial reporting began in late 2006.Please add this disclosure to you next amended Form 10-K · In your letter dated June 26, 2008, in your response to comment 14, you discussed measures that you were undertaking to remediate the material weakness, such as hiring an independent consultant.Please add these disclosures to your next amended Form 10-k. Response 1. We have added additional comments to the Internal Control over Financial Reporting to clarify and disclose items noted above. Financial Statements and Supplementary Data Note 7. Intangible Assets, F-14 Comment 2. We have reviewed your response to our prior comment one from our letter dated August 14, 2008 in which you have reclassified the amortization of the conversion fee from sales and marketing expense to a reduction of sales to be in accordance with EITF 01-9.As this appears to be a correction an error resulting in a restatement, please revise your financial statements so they are clearly labeled as restated and provide the disclosures required by paragraph (25) and (26) of SFAS No. 154 or tell us why you believe such disclosures are not necessary. Response 2. In response to your comment that our reclassification of expense from Selling and Marketing to a reduction of Net Sales is a correction of an error, we reviewed Staff Accounting Bulletin 108 (“SAB 108”).We concluded that the amount involved is immaterial, and a restatement as defined in Staff Accounting Bulletin 108 (“SAB 108”) is not necessary. More specifically under SAB 108, we note that there are two primary methods of determining the materiality of an error.In our circumstance, thereclassification from a Selling and Marketing expense to a reduction in arriving at Net Sales would be$80,802 in 2007, $53,442 in 2006 and $25,172 in 2005. These reclassifications would not change the reported net loss for any of the years and are immaterial in relation to various financial measures of the Company. For example, when the proposed reclassifications are compared to our 2007 financials, which show Net Sales of $12.5 million, and Selling and Marketing expense of $4.7 million, , thereclassification is 0.6% of Net Sales and 1.7% of Selling and Marketing expense.We, therefore, concluded the reclassificationis immaterial and would not be required.This same conclusion applies to the other years presented in our Form 10K for 2007. Using the second method suggested in SAB 108, the rollover methodology, we have determined that since there were no amounts not recorded in the effected years and carried forward to the current year, there is no cumulative effect of thereclassification and the rollover method is not applicable. Comment 3. Considering our comment above, please advise your independent accountant that their audit report must refer to the restatement and should be re-dated or dual-dated to reflect the restatement. Response 3. We have concluded due to the immateriality of the proposed reclassification of the amortization expense for the conversion fee that we would not restate the financial statements in the Amended Form 10K for 2007 and therefore no dual-dating is required. Comment 4. We note you have restated your financial statements for the period ended December 31, 2007.However, we do see where you filed an Item 4.02 Form 8-K disclosing such restatement.Please refer to the instructions of Form 8-K and file any required item 4.02 Form 8-K as soon as possible, or tell us why you believe such filing is not required. Response 4. We have concluded due to the immateriality of the proposed reclassification of the conversion fee that we would not restate the financial statements in the Amended Form 10K for 2007 and therefore no Form 8-K is required. Exhibits Comment 5. We have review your response to our prior comment four noting that you plan on filing an accountants consent with your amended Form 10-K.Please note that the accounting consent must be currently dated in accordance with Item 601(23) of Regulation S-K. Response 5. We have added the currently dated the consent letter in the draft of the Amendment to the Form 10K for 2007. Comment 6. We note your response to comment five of our letter dated August 14, 2008, and we reissue the comment.The exhibit index for each year’s Form 10-K must list each of the exhibits required in the Form 10-K.Previously filed exhibits may be incorporated by reference from another appropriate document, as you have done with Exhibits 10.6, 10.7, and others.Please list your agreement with Javo Dispenser, LLC in the exhibit index of an amendment to you r current Form 10-K, indicating that it is incorporated by reference.See Item 601(a)(2) of Regulation S-K. Response 6. We have added the Javo Dispenser, LLC exhibits to the exhibit list in the attached draft of the Amended Form 10K for 2007. Signatures Comment 7. Your signature page does not comply with the requirements of Form 10-K.In your next response and amendment, please address the following: · Please provide dated signatures for the officers and directors signing the report. · Please include the signatures of your principal financial officer or officers and your controller or principal accounting officer. · Please tell us why your draft amended Form 10-K states that Javo Beverage Company, Inc. has caused the report to be signed on its behalf by Richard A. Gartrell as “Chairman and Chief Executive Officer.” Response 7. We have corrected the title for Richard A. Gartrell to be the “Chief Financial Officer and Principal Accounting Officer”. We also changed the dates on the signature page to the current filing date. After you have had a chance to review our responses, we would like to set up a call to discuss any additional questions and any comments on our responses. Sincerely, /s/ Richard A. Gartrell Richard A. Gartrell CFO and Principal Accounting Officer UNITED STATES SECURITIES
